internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 1-plr-121801-98 date date legend acquirer target sellers state a state b date y dear we respond to your letter dated date requesting a ruling concerning the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated date date date and date the information submitted is summarized as follows acquirer is a non-profit trust under the laws of state a that is exempt from federal_income_tax under sec_501 and is a private_foundation under sec_509 target is a taxable for-profit sub-chapter c_corporation incorporated under the laws of state b sellers are individual shareholders who own all of the stock of target the parties have completed or propose to complete the following steps the transaction on date a date prior to the effective date of the final_regulation under sec_1_337_d_-4 acquirer entered into a stock purchase agreement with sellers the agreement to purchase all of target’s stock for dollar_figurey and convert target from a taxable for-profit corporation to a tax exempt non-profit corporation the conversion upon a favorable irs ruling acquirer will cause target to amend its articles of incorporation target will then apply to the irs for tax exempt status as a charitable_organization described in sec_501 the agreement is binding upon the occurrence of several conditions one of which is a favorable tax ruling from the irs stating that the transaction will not be taxable under sec_336 or sec_337 acquirer has represented that its promise under the agreement to effect the conversion is legally binding under applicable law based solely on the information submitted we rule as follows the transaction will not result in the recognition of gain_or_loss under sec_336 or sec_337 no opinion is expressed about the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above ruling in particular no opinion is expressed as to whether acquirer’s promise under the agreement to effect the conversion is legally binding under applicable law this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction is consummated sincerely assistant chief_counsel corporate by mark s jennings senior technician reviewer branch
